Citation Nr: 0527692	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  04-34 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.  Entitlement to service connection for hypertension, 
including as secondary to diabetes mellitus, type 2 
(herbicide), without complications.


REPRESENTATION

Veteran represented by:	Richard J. Mahlin, Esq.


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from June 1964 to June 1968.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claims.  

2.  Bilateral sensorineural hearing loss is not related to 
the veteran's period of active service and did not manifest 
to a compensable degree within one year of the veteran's 
discharge from service.

3.  Hypertension is not related to the veteran's period of 
active service or his service-connected diabetes mellitus and 
did not manifest to a compensable degree within one year of 
the veteran's discharge from service.


CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss was not incurred in 
or aggravated by service and may not be presumed to have been 
so incurred.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 
1137, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.385 (2004).

2.  Hypertension was not incurred in or aggravated by 
service, may not be presumed to have been so incurred, and is 
not proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 
1137, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating the claims now on appeal 
does not prejudice the veteran in the disposition thereof.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, the RO provided the veteran VCAA notice by 
letter dated in April 2004, before initially denying the 
veteran's claims in a rating decision dated June 2004.  The 
timing of such notice thus reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II. 

The content of this notice letter considered in conjunction 
with the content of other documents sent to the veteran 
during the course of his appeal also reflects compliance with 
the requirements of the law as found by the Court in 
Pelegrini II.  

In the April 2004 notice letter, the RO acknowledged the 
veteran's claims for service connection, explained to him the 
evidence needed to substantiate those claims, notified him of 
VA's duty to assist, and indicated that it was developing his 
claims pursuant to that duty.  The RO identified the evidence 
it had received in support of the veteran's claims and the 
evidence it was responsible for obtaining.  The RO also 
identified the evidence it still needed the veteran to submit 
and noted ways in which the veteran could help in developing 
his claims.  The RO indicated that it would make reasonable 
efforts to help the veteran get outstanding evidence provided 
he identified the sources of the evidence, but that 
ultimately, it was the veteran's responsibility to ensure 
VA's receipt of such evidence.  The RO advised the veteran to 
sign the enclosed forms authorizing the release of his 
medical records if he wished VA to obtain those records on 
his behalf.  The RO also advised the veteran to identify or 
submit directly to VA any information and evidence he had in 
his possession that pertained to his claims.  The RO 
indicated that, if it appeared necessary, it would afford the 
veteran a VA examination of his claimed disabilities.  

Moreover, in a rating decision dated June 2004 and statements 
of the case issued in August 2004 and January 2005, the RO 
explained the reasons for which it denied the veteran's 
claims, the evidence upon which it based its denial, and the 
evidence still needed to substantiate those claims.  The RO 
also noted that the veteran had failed to report to VA 
examinations scheduled on his behalf and explained the 
consequences of the veteran's failure to report.  In 
addition, the RO furnished the veteran the provisions 
pertinent to his claims, including those governing VA's 
duties to notify and assist.   

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  First, it secured 
and associated with the claims file all of the evidence the 
veteran reported as being pertinent to his claims, including 
service medical records and private treatment records.  
Neither the veteran, nor his representative asserts that 
there is any other pertinent, outstanding evidence that needs 
to be secured before deciding the veteran's claims.  Second, 
the RO endeavored to conduct medical inquiry in an effort to 
substantiate the veteran's claims by affording him an 
opportunity to undergo VA examinations of the medical 
conditions at issue in this appeal, but the veteran did not 
report to the examinations.    

In a written statement received in February 2005, the 
veteran's representative initially requested VA to make 
appropriate arrangements for the veteran to attend a VA 
examination closer to his home.  The representative pointed 
out that the veteran's age, medical conditions, modest 
financial means and inability to drive unassisted as well as 
the time of the year and the state of the veteran's unsafe 
vehicle precluded the veteran from traveling 150 miles to the 
VA facility where the examination was scheduled.  

In another written statement subsequently received in 
February 2005, however, the veteran's representative referred 
to the VA examination the veteran did not attend and 
indicated that there was other medical evidence of record 
dated from 1990 to 2004, which provided a sufficient basis 
upon which to decide the veteran's claims.  The 
representative further indicated that VA had not informed the 
veteran that this evidence was inadequate, deficient or non 
probative or advised him to submit a VA Form 21-4142 so that 
VA could obtain evidence and otherwise assist the veteran in 
the development of his claims.  The representative also 
argued that VA had not provided the veteran, his doctor or 
his representative a 60 day period to correct any 
inadequacies.  He argued that 38 C.F.R. § 3.655 was not 
applicable to the veteran's claim because he did not refuse 
to attend the VA examination, but rather, was waiting for VA 
to adjudicate the previously submitted medical evidence to 
determine its adequacy.  Finally, the representative 
requested VA to issue a statement of the case that thoroughly 
and adequately addressed the issues on appeal.  

The representative made the same request in another written 
statement received in February 2005.  Therein, he pointed out 
that, although the RO listed private medical records 
submitted in support of the veteran's claims in the evidence 
section of a statement of the case, it did not address that 
evidence in any other section of the statement of the case.  
The representative thus asked VA to remand this appeal to the 
RO so that it could do so.  

In response, the Board initially notes that the veteran's 
representative is an attorney who works for the Veterans 
Advocacy Group and as such is presumed to have knowledge of 
VA law and regulations, including those explaining the 
importance of attending a scheduled VA examination.  
Regardless, contrary to the representative's assertions, in 
the June 2004 rating decision and August 2004 and January 
2005 statements of the case, the RO explained to the veteran 
the consequences of his failure to attend the examination.  
The RO specifically indicated that it was forced to decide 
the veteran's claims based on the evidence of record and that 
that evidence was inadequate because it did not show that the 
veteran's hearing loss and/or hypertension initially 
manifested in service or within one year of discharge or that 
hypertension was related to his service connected diabetes.  
In so stating, the RO acknowledged diagnoses of hearing loss 
and hypertension found in the private medical records the 
veteran had submitted.  The RO also acknowledged a medical 
opinion the veteran had submitted in support of his hearing 
loss claim and explained why it did not accord that opinion 
any evidentiary weight.  After the issuance of the rating 
decision and each statement of the case, the RO provided the 
veteran a period of time during which to respond, including 
by correcting the identified inadequacy, obtaining an 
addendum opinion from his physician, and/or submitting a VA 
Form 21-4142 that identified pertinent, outstanding evidence.  
Despite being provided three opportunities to do so, neither 
the veteran, nor his representative, a licensed attorney, 
acted.  

Accordingly, the Board finds that, under the facts of this 
case, the record has been fully developed and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what additional evidence he 
should submit to substantiate his claim[s]."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing 
that the VCAA is a reason to remand many, many claims, but it 
is not an excuse to remand all claims); Reyes v. Brown, 7 
Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (both observing circumstances as to when a 
remand would not result in any significant benefit to the 
claimant); Bernard, 4 Vet. App. at 393-94 (1993) (holding 
that when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether he has been prejudiced thereby); Mayfield v. 
Nicholson, 19 Vet. App. 103. 115 (2005) (holding that an 
error, whether procedural or substantive, is prejudicial 
"when the error affects a substantial right so as to injure 
an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'" (quoting 
McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553 
(1984))).  Given that VA has done everything reasonably 
possible to notify and assist the veteran, the Board deems 
the record ready for appellate review.   

II.  Analysis of Claims

The veteran claims that he is entitled to service connection 
for bilateral sensorineural hearing loss and hypertension 
either on a direct basis or secondary to a service-connected 
disability.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a) (2004); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and 
§ 3.310(a), when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).  

Service connection may be presumed if it is shown that the 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
and developed an organic disease of the nervous system or 
cardiovascular-renal disease, including hypertension, to a 
degree of 10 percent within one year from the date of 
discharge and there is no evidence of record establishing 
otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2004).  

In cases involving service connection for hearing loss, 
impaired hearing will be considered to be a disease when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004).

In order to prevail with regard to the issue of service 
connection on the merits, "there must be medical evidence of 
a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza [v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)]; see also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit [v. Brown, 5 Vet. App. 91, 93 (1993)]."  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

A.  Hearing Loss

The veteran claims that he is entitled to service connection 
for bilateral hearing loss. He alleges that he developed that 
condition in service secondary to his exposure to the noise 
of rifles, bazookas, artillery and jet engines.  

The veteran had active service from June 1964 to June 1968.  
During this time period, he did not report, and no examiner 
noted, hearing loss.  The veteran also did not report noise 
exposure; however, according to his DD Form 214, it is 
reasonable to assume that his military occupational duties as 
an Infantry Weapons Repairman exposed him to such noise.

Since discharge, the veteran has had his hearing evaluated by 
a private audiologist.  Specifically, in March 2004, the 
veteran underwent an audiogram, which revealed moderate, 
bilateral high frequency sensorineural hearing loss.  
According to a March 2004 letter from Craig A. Foss, Au.D., 
the audiologist who conducted the audiogram, due to the 
veteran's history of being exposed to the noise of rifles, 
bazookas, artillery and jet engines while serving in the 
military during the mid to late 1960s, it is quite likely 
that his hearing loss began during that time frame.  Dr. Foss 
explained that the type of hearing loss and degree of hearing 
loss shown on audiogram were consistent with noise-induced 
hearing loss.  He also explained that the veteran's tinnitus 
would tend to confirm such hearing loss.  

Under Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the 
Board must assess the credibility and weight to be attached 
to the aforementioned medical opinion.  Prior to doing so, 
however, the Board notes that an assessment or opinion by a 
health care provider is never conclusive and is not entitled 
to absolute deference.  

For instance, the Court has held that a post-service 
reference to injuries sustained in service, without a review 
of service medical records, does not constitute competent 
medical evidence.  Grover v. West, 12 Vet. App. 109, 112 
(1999).  The Court has also held that a bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record, see Miller v. 
West, 11 Vet. App. 345, 348 (1998), and that an examination 
that does not take into account the records of prior medical 
treatment is neither thorough nor fully informed.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  As well, the Court 
has held that a bare transcription of lay history, unenhanced 
by additional comment by the transcriber, does not constitute 
competent medical evidence merely because the transcriber is 
a health care professional, see LeShore v. Brown, 8 Vet. App. 
406, 409 (1995), and that a medical professional is not 
competent to opine as to matters outside the scope of his 
expertise.  Id (citing Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  Finally, the Court has held that a medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty, see Bloom v. West, 12 Vet. App. 185, 187 
(1999), that a medical opinion is inadequate when unsupported 
by clinical evidence, see Black v. Brown, 5 Vet. App. 177, 
180 (1995), and that a medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993). 

Given these standards, the Board assigns no evidentiary 
weight to the aforementioned opinion.  First, Dr. Foss points 
out that testing results revealed noise-induced hearing loss, 
but he only considered the veteran's in-service, rather than 
lifetime, noise exposure in linking the veteran's hearing 
loss to such noise.  The record reflects that the veteran 
worked in a factory following service and in that capacity he 
might have been exposed to noise.  This question has never 
been explored.  During his evaluation of the veteran, Dr. 
Foss did not report asking the veteran whether he had been 
exposed to noise after service.  Second, Dr. Foss bases his 
opinion on an inaccurate factual premise, or more 
specifically, on reported exposure to noise from jet engines.  
Although the veteran's service personnel records show a 
military occupational specialty that might have exposed the 
veteran to noise from weapons, it does not reflect such 
exposure from jet engines.  Third, before offering his 
opinion, Dr. Foss did not review the claims file, which shows 
normal bilateral hearing on audiograms conducted during 
enlistment and separation examinations.  

The Board reminds the veteran that, during the course of this 
appeal, VA provided him an opportunity to undergo a VA audio 
examination, during which an examiner could have reviewed the 
claims file, including the service medical records, inquired 
as to all noise to which the veteran has been exposed during 
his lifetime, and offered an opinion as to whether any 
hearing loss shown to exist was at least as likely as not 
related solely to the veteran's in-service noise exposure.  
However, the veteran chose not to attend.  As the RO 
indicated in a statement of the case, the duty to assist in 
not a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in a circumstance where he may or 
should have information that is essential in obtaining the 
putative evidence.  In this case, the information reported 
during the VA examination that the veteran cancelled could 
have proven to be beneficial to the veteran's claim.  
However, because the veteran failed to report to that 
examination, the Board is bound to consider the veteran's 
claim based on the evidence now of record.  38 C.F.R. 
§ 3.655(b) (2004).  

In light of that evidence, discussed above, and because the 
veteran has submitted no documentation showing that he had 
bilateral hearing loss prior to 2004, the Board finds that 
bilateral sensorineural hearing loss is not related to the 
veteran's period of active service and did not manifest to a 
compensable degree within one year of the veteran's discharge 
from service.  Based on these findings, the Board concludes 
that bilateral sensorineural hearing loss was not incurred in 
or aggravated by service and may not be presumed to have been 
so incurred.  The evidence is not in relative equipoise; 
therefore, the veteran may not be afforded the benefit of the 
doubt in the resolution of his claim for service connection 
for bilateral sensorineural hearing loss.  Rather, as the 
preponderance of the evidence is against that claim, it must 
be denied.  

B.  Hypertension

The veteran claims that he is entitled to service connection 
for hypertension on a secondary basis. He alleges that he 
developed that condition as a result of his service-connected 
diabetes mellitus.    

During his service from June 1964 to June 1968, the veteran 
expressed no complaints associated with his heart and no 
examiner treated the veteran for, or diagnosed him with, 
hypertension.  On enlistment examination conducted in 
February 1964, the veteran had a blood pressure reading of 
134/58.  On separation examination conducted in June 1968, 
the veteran had a blood pressure reading of 106/76. 

Since discharge, the veteran has received private treatment 
for multiple medical conditions.  During multiple visits from 
February 2003 to October 2003, physicians diagnosed 
hypertension or a history thereof.  No physician, however, 
addressed the etiology of such a condition.  

In a rating decision dated June 2004, the RO granted the 
veteran service connection for diabetes mellitus, type II.

To merit an award of service connection on a direct, 
secondary or presumptive basis in this case, the record must 
include competent evidence establishing that the veteran's 
hypertension initially manifested in service or to a 
compensable degree within a year of discharge from service, 
or is related to his service-connected diabetes.  In this 
case, other than his own assertions, the veteran has 
submitted no evidence establishing the foregoing.  Such 
assertions are insufficient as the record does not reflect 
that the veteran possesses a recognized degree of medical 
knowledge to render his own opinions on causation competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that lay persons are not competent to offer medical 
opinions). 

In light of the evidence of record, the Board finds that 
hypertension is not related to the veteran's period of active 
service or to a service-connected disability and did not 
manifest to a compensable degree within a year of the 
veteran's discharge from service.  Based on these findings, 
the Board concludes that hypertension was not incurred in or 
aggravated by service, may not be presumed to have been so 
incurred, and is not proximately due to or the result of a 
service-connected disability.  The evidence is not in 
relative equipoise; therefore, the veteran is not entitled to 
the benefit of the doubt in the resolution of his claim for 
service connection for hypertension.  Rather, as the 
preponderance of the evidence is against the claim, it must 
be denied.   


ORDER

Service connection for bilateral sensorineural hearing loss 
is denied.

Service connection for hypertension, including as secondary 
to diabetes mellitus, type 2 (herbicide), without 
complications, is denied.



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


